DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Number 5,943,159 A) in view of Valley (US Patent Publication Number 9,164,206 B2).

1 to an incident beam at a lens face of a bulk steering crystal (12).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with the fluid lens providing selected convergence amount, as taught by Valley, for the purpose of compensating for the primary chromatic aberration of the diffractive lens over a range of focal lengths of the optical system (Column 2, lines 50-51).
	Zhu discloses, as claimed in claim 2, further comprising compensating the selected convergence amount to a divergence value of the EM beam. In a related endeavor, Valley further comprising compensating the selected convergence amount to a divergence value of the EM beam (Lens 12, Col.3, lines 62-Col. 4 line 17)2 .
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with the fluid lens providing selected convergence amount, as taught by Valley, for the purpose 
Zhu fails to disclose, as claimed in claim 3, a method, comprising further comprising operating a varifocal lens (VFL) to apply the selected convergence amount. In a related art, Valley teaches a method, comprising further comprising operating a varifocal lens (12 “it known that you van configured the shape of the fluid lens to change the focal length) to apply the selected convergence amount.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with the fluid lens providing selected convergence amount, as taught by Valley, for the purpose of providing compensates for the primary chromatic aberration of the diffractive lens over a range of focal lengths of the optical system (Column 2, lines 50-51).
Zhu discloses, as claimed in claim 8,  further comprising progressively steering the incident EM beam through the plurality of steering portions (62) by applying a selected voltage differential across each of the plurality of steering portions (column 9, lines 21-25).

Claim 4 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Number 5,943,159 A) in view of Valley (US Patent Publication Number 9,164,206 B2) and in further view of Kageyama (US Patent Publication Number 2007/0279365 A1)
Zhu and Valley fail to disclose, as claimed in claim 4, further comprising compensating an applied voltage to the VFL in response to a temperature of the VFL. In a related endeavor, 
Kageyama teaches further comprising compensating an applied voltage to the VFL in response to a temperature of the VFL (.¶0015 and 0031).

Zhu fails to disclose, as claimed in claim 9,further comprising compensating the selected voltage differentials in response to at least one of a temperature value for the bulk crystal or a temperature value for one of the plurality of steering portions. In a related endeavor, Kageyama teaches further comprising compensating the selected voltage differentials in response to at least one of a temperature value for the bulk crystal or a temperature value for one of the plurality of steering portions (.¶0025).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu and Valley, with compensating an applied voltage to the VFL in response to a temperature of the VFL, providing selected convergence amount, as taught by Kageyama, for the purpose of providing a way to able to reduce the time required to detect focused position in accordance with the operating environment (.¶0023).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Number 5,943,159 A) in view of Valley (US Patent Publication Number 9,164,206 B2) and in further view of Mao (US Patent Publication Number 2018/0038576 A1) 
3(.¶0037).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with the fluid lens, providing selected convergence amount, as taught by Mao, for the purpose of providing modulated light output that selectively achieves various possible luminaire output distributions (.¶0037).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Number 5,943,159 A) in view of Valley (US Patent Publication Number 9,164,206 B2) and in further view of Welch (US Patent Publication Number 2015/0346495 A1).
Zhu and Valley fail to teach, as claimed in claim 10, wherein applying the selected convergence amount comprises operating a VFL substrate in a paraelectric region. In a related endeavor, Welch teaches wherein applying the selected convergence amount comprises operating a VFL substrate in a paraelectric region4 (.¶0069). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with  operating a VFL substrate in a paraelectric region, as taught by Welch, for the purpose of providing pattern spacing that may be modulated to not only change the focal power of the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Number 5,943,159 A) in view of Valley (US Patent Publication Number 9,164,206 B2) and in further view of  Zalevsky (US Patent Publication Number 2003/0021519 A1).
Zhu and Valley fail to teach, as claimed in claim 11, wherein progressively steering comprises operating at least one of the plurality of steering portions in a paraelectric region. In a related endeavor, Zalevsky teaches wherein progressively steering comprises operating at least one of the plurality of steering portions in a paraelectric region5 (.¶0045).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with operating a in a paraelectric region, as taught by Zalevsky, for the purpose of providing dynamically producing a phase delay for each polarization component of an incident light beam as a function of a voltage applied to the material (.¶0006).
Zhu and Valley fail to teach, as claimed in claim 12, wherein progressively steering comprises operating at least one of the plurality of steering portions in a ferroelectric region. In a related endeavor, Zalevsky teaches wherein progressively steering comprises operating at least one of the plurality of steering portions in a ferroelectric region (0043).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified beam steering crystal, as taught by Zhu, with operating a in a ferroelectric region, as taught by Zalevsky, for the purpose of providing 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although prior art teaches a method, comprising: an incident electromagnetic (EM) beam at a lens face, prior art fails to simultaneously teach, wherein applying the voltage gradient to the VFL substrate comprises applying a quadratic index gradient across the VFL substrate, as claimed in claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOURNEY F. SUMLAR
Examiner
Art Unit 2872

11 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 meaning the fluid lens (14) can apply convergence as a lens face of the crystal 12
        2 Citation states is also possible to achieve negative focal lengths by reversing the order in which the voltages are applied to the diffractive lenses, thus reversing the slope of the phase”.
        3 .para. [0039]. Examples of teaches a controllable optical modulators that may be used as modulator 130 “electrochromic gradient based control”. It is known that electrochromic gradient based control device uses a voltage gradient to a VFL substrate. 
        4 Kerr effect is known to be the same as the paraelectric region (See Instant application’s .para. [0293])
        5 Kerr effect is known to be the same as the paraelectric region (See Instant application’s .para. [0293])